pursuant to CPLR article 78 to review respondent’s determination, dated April 22, 1975, which, after a hearing, reprimanded petitioner and imposed two fines for his having violated certain rules and regulations of the Nassau County Police Department. Determination annulled, on the law, and charges dismissed, without costs or disbursements. No fact findings were presented for review in this proceeding. There was no substantial evidence in the record to support any of the charges. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.